DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1, 9 and 17 are currently amended.  Claims 2 - 8, 10 - 16 and 18 - 20 are
original.  Claims 1 - 20 are allowed.	
Examiner’s Amendment
3.	An examiner's amendment to the record appears below.  Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee. The claims have been amended
as follows:  Claims 9 - 14 are cancelled per Response to Restriction Requirement (without traverse), dated 01 Feb 2019.
1. (Previously Presented) A user device comprising: 
a processor; 
a wireless transceiver in communication with the processor; and 
a non-transitory memory storing instructions that, when executed by the processor, cause the processor to perform steps of: 
receiving a command through the wireless transceiver, the command comprising instructions indicating the intended recipient of the command; 
examining the command and determining, based on identifying the instructions by the examining, that the command is addressed to a second user device and not the user device, the second user device being separate from the user device; 
detecting, via the wireless transceiver, a plurality of devices in communication range of the user device, the plurality of devices including at least one additional device different from the user device and the second user device; 
for each one of the plurality of devices: 
sending, through the wireless transceiver, a challenge to the one of the plurality of devices in response to the detecting; 
receiving, through the wireless transceiver, a second user device identifier from the one of the plurality of devices in response to the challenge; receiving, through the wireless transceiver, a second challenge from the one of the plurality of devices; 
generating a response to the second challenge, the generating comprising inserting information uniquely identifying the user device into the response; 
sending, through the wireless transceiver, the response to the one of the plurality of devices in response to the second challenge; 
receiving, through the wireless transceiver, a second response generated after receiving the second user device identifier from the one of the plurality of devices; 
in response to receiving the second user device identifier, extracting information about the one of the plurality of devices from the second response and locally storing the information about the one of the plurality of devices in a local set of a plurality of member devices maintained in local memory; and 
in response to identifying the information about the one of the plurality of devices in the local set of the plurality of member devices maintained in local memory, forming a network of trust with the one of the plurality of devices; and 
sending, by the wireless transceiver, the command to each of the plurality of member devices.

2.  - 4. (Canceled)

5. (Original) The device of claim 1, wherein receiving the command comprises receiving the command from a server.

6. (Original) The device of claim 1, wherein receiving the command comprises receiving, by the wireless transceiver, the command in a broadcast message sent by at least one of the members of the network of trust.

7. (Canceled)

8. (Previously Presented) The device of claim 1, wherein the command includes instructions addressed to the second user device to disable at least one function of the second user device.

9.  – 14. (Canceled)

15. (Previously Presented) A non-transitory computer readable medium having stored thereon instructions that, when executed by at least one processor, cause the at least one processor to perform steps of: 
	receiving a command through a wireless transceiver in communication with the at least one processor, the command comprising instructions indicating the intended recipient of the command; 
	examining the command and determining, based on identifying the instructions by the examining, that the command is addressed to a second user device not comprising the at least one processor; Page 5 EAST\188422842.1Application No. 16/169,768 Office Action dated February 17, 2022 
	detecting, via the wireless transceiver, a plurality of devices in communication range of a device comprising the at least one processor, the plurality of devices including at least one additional device different from the second user device; 
	for each one of the plurality of devices: 
	sending, through the wireless transceiver, a challenge to the one of the plurality of devices in response to the detecting; 
	receiving, through the wireless transceiver, a second user device identifier from the one of the plurality of devices in response to the challenge; 
	receiving, through the wireless transceiver, a second challenge from the one of the plurality of devices; 
	generating a response to the second challenge, the generating comprising inserting information uniquely identifying the user device into the response; 
	sending, through the wireless transceiver, the response to the one of the plurality of devices in response to the second challenge; 
	receiving, through the wireless transceiver, a second response generated after receiving the second user device identifier from the one of the plurality of devices; 
	in response to receiving the second user device identifier, extracting  information about the one of the plurality of devices from the second respons
	in response to identifying the information about the one of the plurality of devices in the local set of the plurality of member devices maintained in local memory, forming a network of trust with the one of the plurality of devices; and 
sending, through the wireless transceiver, the command to each of the plurality of member devices.

16. (Previously Presented) The non-transitory computer readable medium of claim 15, wherein the instructions further cause the at least one processor to perform steps of: 
receiving the command in a broadcast message sent by at least one member of the network of trust; and 
executing the command.

17. (Previously Presented) The non-transitory computer readable medium of claim 16, 
wherein executing the command includes disabling at least one function of the user device.

18.  - 20. (Canceled)  
Allowable Subject Matter
4.	Regarding the claimed terms, the Examiner notes that a "general term must be
understood in the context in which the inventor presents it" In re Glaug 283 F.3d 1335,
1340, 62 USPQ2d 1151,1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret
the claimed terms as found on the specification of the instant application. Clearly almost
all the general terms in the claims may have multiple meanings. So where a claim term
"is susceptible to various meanings...the inventor's lexicography must prevail...." Id.
Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.  The cited prior art; however, does not anticipate or render obvious, alone or in combination the claimed invention, as amended and/or recited; for example “in response to receiving the second user device identifier, extracting information about the one of the plurality of devices from the second response and locally storing the information about the one of the plurality of devices in a local set of a plurality of member devices maintained in local memory; and in response to identifying the information about the one of the plurality of devices in the local set of the plurality of member devices maintained in local memory, forming a network of trust with the one of the plurality of devices”.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”              
Conclusion                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685